Exhibit 10.2
 
TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) dated this 17th day of August, 2011,
by and between Hampton Roads Bankshares, Inc., (the “Company” and,  collectively
with Bank of Hampton Roads and Shore Bank, the “Bank”) and John A. B. Davies,
Jr. (“Davies”) provides:
R E C I T A L S
 
A.    The Bank employed Davies as President and Chief Executive Officer of the
Company under an Employment Agreement dated July 13, 2009 (“Employment
Agreement”).
B.    Davies tendered his resignation to the Bank on August 12, 2011 effective
September 11, 2011 so he could return to his career as a bank consultant.
C.    Under the Employment Agreement, Davies was to provide the Bank with two
years of consulting services upon the end of his employment.  Due to the
progress the Bank has already made during Davies’ direction and Davies’ desire
to focus more on consulting with other banks in the Southeast needing
assistance, the Bank and Davies desire to shorten his obligation to one year.
D.    The parties to this Agreement desire to amend and clarify the obligations
of the Bank and Davies following his resignation.
NOW, THEREFORE, in consideration of payments provided hereunder and the
following mutual promises and agreements, the sufficiency of which is
acknowledged by Davies and the Bank, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1.   Employment.
(a)           Effective August 12, 2011, Davies ceased acting as President and
CEO of the Company and will serve as a full-time employee until September 11,
2011, carrying out such duties as shall be delegated to him by the Bank and
otherwise assisting with the Bank’s management transition.  His compensation and
benefits for his employment will remain as provided in Sections 4 and 5 of the
Employment Agreement through September 11, 2011.  Davies’ employment will end on
September 11, 2011.
(b)           On the next payroll date following September 11, 2011, the Bank
will pay Davies any accrued but unused vacation leave.
(c)           As soon as practical, Davies will return all Bank property in his
possession except for his Bank automobile, including but not limited to all
items specified in Section 10 of the Employment Agreement as well as his Bank
credit card and cell phone.
(d)           Davies will be eligible to purchase continuation of insurance
coverage following September 11, 2011 as provided under COBRA.
(e)           Except as provided in Section 1(a), Davies resigns, effective
immediately, from any and all positions with the Bank and any other related
companies, subsidiaries, or affiliates.
2.   Agreement Not to File Administrative Charges or Lawsuits.
By executing this Agreement, Davies and the Bank agree never to file a lawsuit
in any court or any administrative charge or complaint concerning Davies’
employment with the Bank, the circumstances surrounding the end of Davies’
employment or claims released in Paragraph 3 of this Agreement except as may be
necessary to enforce the terms hereof.
 
 
2

--------------------------------------------------------------------------------

 
3.   Complete Mutual Release.
(a)           Davies knowingly and voluntarily agrees to release the Bank, and
any other related companies, subsidiaries, or affiliates, its current and former
employees, owners, officers, agents, independent contractors and directors of
any of them (“Released Parties”) from all claims or demands Davies may have
based on his employment with the Bank and the circumstances that surrounded the
end of his employment.  This release includes, but is not limited to, a release
of any claims or rights Davies may have under the Employment Agreement or Title
VII of the Civil Rights Act of 1964, and the amendments thereto embodied in the
Civil Rights Act of 1991; the Employment Retirement Income Security Act of 1974,
as amended, the National Labor Relations Act, as amended, the Americans with
Disabilities Act, the Occupational Safety and Health Act, as amended, or any
other federal, state or local statutes or regulations regulating Davies’
employment by the Bank.  This release also includes a release of any state or
federal common law, public policy, contract or tort claims Davies may have based
upon his employment by the Board or the circumstances that surrounded the end of
his employment.  This release covers both claims that Davies knows about and
those that Davies may not know about that occurred on or before the execution of
this Agreement.
(b)           The Bank hereby knowingly and voluntarily releases and forever
discharges Davies from all liabilities, claims, demands, rights of action or
causes of action the Bank had, has or may have against Davies, including, but
not limited to, any claims or demands based upon or relating to Davies’
employment with the Bank or the circumstances that surrounded the end of that
employment.  This release covers both claims that the Bank knows about and those
claims it may not know about.
(c)           Notwithstanding the foregoing, the Bank and Davies agree that
nothing in this release shall be construed to prohibit the exercise of any
rights by either party that such party may not waive as a matter of law.
 
 
3

--------------------------------------------------------------------------------

 
4.           No Admission of Liability.
    This Agreement and the payments and performances hereunder shall not be
construed to be an admission of liability, an admission of the truth of any
fact, or a declaration against interest on the part of the Bank or Davies.
5.           Non-Disparagement


(a)    Davies agrees not to make any derogatory statement with regard to the
performance, character, or reputation of the Released Parties or assert that any
of them has acted improperly or unlawfully with respect to Davies or any other
employee of the Bank.  Nothing contained herein shall limit Davies’
communications with his counsel or, to the extent necessary to respond to
inquiries initiated by regulators of the Bank or any of its related companies,
subsidiaries, or affiliates, his communications with such regulators.
(b)    The Bank agrees not to make any derogatory statement with regard to the
performance, character or reputation of Davies or assert that Davies has acted
improperly or unlawfully with respect to the Bank or any other employee of the
Bank.  For purposes of this paragraph 5(b) only, the Bank means members of the
Board and the Bank’s executive officers.  Nothing contained herein shall limit
the Bank’s communications with its regulators, counsel or accountants.
(c)    The restrictions in this paragraph 5 will not apply if Davies or one of
the individuals restricted under paragraph 5(b) have been compelled to provide
testimony or information.  In the event that one of the individuals to whom
these restrictions apply gains any knowledge that he or she will be required to
give testimony or information regarding the other party, that individual will
provide the other party with prompt written notice of the upcoming testimony.


 
4

--------------------------------------------------------------------------------

 
6.           Restrictive Covenants.
Anything herein to the contrary notwithstanding, Davies and the Bank agree that
Davies’ obligations under Sections 10, 11, and 12 of the Employment Agreement
will survive the termination of his employment, will not be superseded by this
Agreement and are hereby incorporated by reference.  Davies and the Bank further
agree that the obligations under Sections 11 and 12 of the Employment Agreement
will be extended through September 11, 2013. In consideration thereof and the
other provisions of this Transition Agreement, the Bank shall pay   one hundred
and ten thousand dollars ($110,000) to Davies (“the Restrictive Covenant
Payment”).  The Restrictive Covenant Payment will be paid to Davies as
follows:  (a) ten thousand dollars ($10,000) upon execution of this Agreement;
and (b) four payments of twenty-five thousand dollars ($25,000) each payable on
or before each of November 16, 2011, February 16, 2012, May 16, 2012 and August
16, 2012.  If Davies violates the provisions of 10, 11 or 12 of the Employment
Agreement, no further payment will be made pursuant to this Section 6 and any
payment previously made pursuant to this Section 6 shall be immediately returned
by Davies to the Bank.
7.           Consulting Agreement.
Davies and the Bank agree to enter into the Consulting Agreement attached hereto
as Exhibit 1.
8.           Entire Agreement.
This is the entire agreement between Davies and the Bank related to the end of
Davies’ employment.  Neither party has made any promises to the other except for
those as set forth in this Agreement.  This Agreement is the product of mutual
negotiations between the parties.  Each party has reviewed this Agreement.  The
meaning, effect and terms of this Agreement have been fully explained to the
parties and the terms therefore shall be governed by its express language.
 
 
5

--------------------------------------------------------------------------------

 
9.           Litigation Assistance.
        Davies agrees that, unless compelled by law, Davies will not, directly
or indirectly, assist any person or entity in connection with any potential or
actual litigation against the Bank or any other of the Released Parties
described in Paragraph 3 hereof.  To the extent that the Bank is involved in any
litigation related to issues that occurred during Davies’ previous consulting
engagement or employment with the Bank and about which Davies had knowledge,
Davies agrees to voluntarily testify on behalf of the Bank and to make himself
reasonably available to the Bank’s counsel to share Davies’ factual knowledge of
the events.  The Bank shall reimburse Davies for his out-of-pocket expenses
incurred in providing such testimony or assistance.  In addition, to the full
extent permitted and in the manner prescribed by the Virginia Stock Corporation
Act and any other applicable law, the Bank shall indemnify Davies from and
against all liabilities incurred by him in connection with or resulting from any
action, suit or proceeding in which he is or was a party by reason of the fact
that he is or was an officer of the Bank or in connection with his previous
consulting engagement.
10.           Invalid Provisions.
The invalidity or unenforceability of any particular provision of this Agreement
will not affect the validity or enforceability of any other provisions hereof,
and this Agreement will be construed in all respects as if such invalid or
unenforceable provision were omitted.
11.           Successorship.
It is the intention of the parties that the provisions hereof be binding upon
the parties and their respective employees, affiliates, agents, heirs,
successors and assigns forever.  Davies’ obligations under this Agreement shall
inure to the benefit of any successors or assigns of the Bank.  Davies
specifically acknowledges that in the event of a sale of all or substantially
all of the assets or stock of the Bank, or any other event or transaction
resulting in a change of ownership or control of the Bank’s business, the rights
and obligations of the Bank hereunder shall inure to the benefit of any
transferee, purchaser, or future owners of the Bank’s business.  The Bank and
Davies agree that no party to this Agreement shall be permitted to assign any
portion thereof, with the sole exception that the Bank shall be permitted to
assign this Agreement in connection with a transaction described in the
preceding sentence.
 
 
6

--------------------------------------------------------------------------------

 
 
12.           Governing Law and Venue.
The construction and interpretation of this Agreement shall at all times and in
all respects be governed by the laws of the Commonwealth of Virginia without
giving effect to any conflict of laws provisions thereof.  Davies agrees that
any action brought to enforce or to test the enforceability of any provision of
this Agreement, shall be brought in either the United States District Court for
the Eastern District of Virginia, Norfolk Division, or the Circuit Court for the
City of Norfolk, Virginia.
13.           Regulatory Requirements.
Notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make any payment under this Agreement to the extent such payment
is prohibited by the Board of Governors of the Federal Reserve System pursuant
to the terms of regulations presently found at 12 C.F.R. part 359 or to the
extent that any required governmental approval of the payment is not received or
such payment is specifically prohibited by any state or federal statutes or
regulations thereunder; any provisions of this Agreement in violation of the
foregoing are null and void ab initio, and any payment made in violation of the
foregoing shall be immediately returned by Davies to the Bank.  The parties
agree that they are unaware of any such prohibition or required governmental
approval.
 
 
 
7

--------------------------------------------------------------------------------

 


      8-17-11        
DATE
  /s/John A.B. Davies, Jr.       JOHN A. B. DAVIES, JR.                  

      HAMPTON ROADS BANKSHARES, INC.   8-17-11        
DATE
  /s/Henry P. Custis, Jr.      
By:
Henry P. Custis, Jr.     Its: Chairman          

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 1

 
CONSULTING AGREEMENT


THIS AGREEMENT (“AGREEMENT”) is made as of August 17, 2011 and is effective as
of September 12, 2011 (the “Effective Date”), by and between Hampton Roads
Bankshares, Inc. (collectively, with Bank of Hampton Roads and Shore Bank, the
“Bank”) and John A.B. Davies, Jr. (the “Consultant”).


WHEREAS, the Consultant possesses certain valuable knowledge, professional
skills and expertise which will contribute to the success of the business of the
Bank and its affiliates; and


WHEREAS, it is the desire of the Bank and the Consultant to have the Consultant
serve as an independent contractor in a consulting capacity to the Bank; and


WHEREAS, the Bank and the Consultant desire to set forth, in writing, the terms
and conditions of their agreements and understandings;


NOW, THEREFORE, in consideration of the mutual promises herein contained, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending legally to be bound, agree as
follows:


Section 1.                                                   Services; Term.


(a)           The Bank and the Consultant agree that the Bank shall require, and
Consultant shall provide, 1,000 hours of service as an independent contractor in
a consulting capacity to the Bank from the Effective Date through September 11,
2012 (the “Term”).  During the Term, Consultant agrees upon reasonable notice to
perform those services reasonably requested of him in writing by the Chairman of
the Board or the Chief Executive Officer of the Bank. The type of services he
may be requested to perform are described in Exhibit A.


(b)           The Bank and Consultant agree that Consultant shall furnish
services as an independent contractor and not as an employee of the
Bank.  Consultant has no power or authority to act for, represent, or bind the
Bank in any matter, including but not limited to, entering into contracts or
agreements.  As an independent contractor, Consultant will have no supervisory
or management level control over Bank employees.  Consultant acknowledges that,
as an independent contractor, the compensation that he receives shall not be
considered “wages” for purposes of income tax withholding, FICA, and
unemployment taxes.  Consultant further acknowledges that he is solely
responsible for any tax liability arising from payments made under this
Agreement, and he agrees to indemnify the Bank from any and all liability that
may be assessed against the Bank for his failure to pay taxes on such
compensation.


 
 

--------------------------------------------------------------------------------

 
(c)           The Consultant acknowledges that he is entering into this
Agreement of his own free will and that he has had the benefit of the advice of,
and is relying solely upon the advice of, independent counsel of his own choice.


Section 2.                                Compensation.


(a)           As compensation for the services to be rendered by the Consultant
in accordance with Section 1(a) above, the Consultant shall receive an amount
equal to $41,667.00 per month for twelve consecutive months beginning October
12, 2011, subject to adjustment based on the number of hours of service
performed during the prior month at an hourly rate of $500, not to exceed a
total of $500,000 during the Term.


(b)           The Bank shall reimburse Consultant for reasonable and customary
expenses incurred by Consultant in connection with the performance of services
rendered pursuant to this Agreement, subject to approval by the Bank in
advance.  In order to receive reimbursement for expenses, Consultant shall
submit timely records and receipts of said expenses to the Bank.


(c)           During the Term, the Bank shall provide Consultant with the use of
a vehicle.


(d)           If Consultant refuses or is unable to provide services under
Section 1(a) such that he will not provide 1,000 hours of services during the
Term, the Bank may terminate this Agreement and no further compensation will be
paid under this Agreement.


Section 3.                                Confidentiality.


Consultant covenants and agrees that any and all information concerning the
customers, businesses and services of the Bank and its related companies,
subsidiaries, and affiliates of which he has knowledge or access as a result of
this Agreement, shall be deemed confidential in nature and shall not, without
prior written consent of the Bank, be directly or indirectly used, disseminated,
disclosed or published by Consultant to third parties other than in connection
with the usual conduct of the business of the Bank.  Such information shall
expressly include, but shall not be limited to, information concerning the trade
secrets, business operations, business records, employee information, customer
lists or other customer information of the Bank and its related companies,
subsidiaries, and affiliates.  In construing this provision it is agreed that it
shall be interpreted broadly so as to provide the Bank with the maximum
protection.  This Section 3 shall not be applicable to any information which,
through no misconduct or negligence of Consultant, has previously been disclosed
to the public by anyone other than Consultant.


Section 4.                                Regulatory Requirements.


Notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make any payment under this Agreement to the extent such payment
is prohibited by the Board of Governors of the Federal Reserve System pursuant
to the terms of those regulations presently found at 12 C.F.R. part 359 or to
the extent that any required governmental approval of the payment is not
received or such payment is specifically prohibited by any state or federal
statutes or regulations thereunder; any provisions of this Agreement in
violation of the foregoing are null and void ab initio, and any payment made in
violation of the foregoing shall be immediately returned by Consultant to the
Bank.  The parties agree that they are unaware of any such prohibition or
required governmental approval.


 
 

--------------------------------------------------------------------------------

 
Section 5.                                   Invalid Provisions.


The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be valid and enforceable to the fullest extent permitted by law
without invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 6.                                    Governing Law.


Except where preempted by federal law, this Agreement shall be subject to and
construed in accordance with the laws of the Commonwealth of Virginia.


Section 7.                                    Captions.


The captions used in this Agreement are intended for descriptive and reference
purposes only and are not intended to affect the meaning of any Section
hereunder.


Section 8.                                     Section 409A.


This Agreement is intended to comply with Section 409A to the extent Section
409A is applicable.  This Agreement shall be interpreted and administered
accordingly.
 


IN WITNESS WHEREOF, the parties have executed this Agreement on the 17th day of
August, 2011.
 

  HAMPTON ROADS BANKSHARES, INC.          
                                        
By:
                                                                     John A.B.
Davies, Jr.   Henry P. Custis, Jr.       Chairman          




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


·  
Continue to work with the various existing advisory boards (including Richmond,
Norfolk, and Outer Banks) and such other advisory boards as may be established
in the future;

·  
Work on business development matters with prospective bank customers;

·  
Provide assistance with existing bank customers with whom Consultant has had a
significant relationship over the past two years;

·  
Provide guidance and history on some of the major troubled loans and loan
relationships which Consultant has dealt with over the last two years.

·  
Attend various bank business functions;

·  
Assist the Board and management with establishing and refining significant
policies and procedures;

·  
Provide bank history on matters of importance occurring during the last two
years;

·  
Provide such analysis as may be reasonably requested by the Board of Directors
or management of the Bank on a periodic basis; and

·  
Cooperate with the Bank in furthering its best interests.

 